—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from stated portions of an order of the Family Court, Westchester County (Edlitz, J.), dated June 25, 1999, which, inter alia, granted custody of the parties’ two children to the petitioner father.
Ordered that the order is affirmed insofar as appealed from, with costs.
The record provides a sound and substantial basis for the Family Court’s determination (see, Eschbach v Eschbach, 56 NY2d 167). It is in the best interests of the children for the father to have custody (see, Eschbach v Eschbach, supra; Raybin v Raybin, 205 AD2d 918; Lohmiller v Lohmiller, 140 AD2d 497; Daghir v Daghir, 82 AD2d 191, affd 56 NY2d 938).
The appellant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Sullivan and Smith, JJ., concur.